DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 13-22 are pending in the instant application. Claims 13-22 are allowed.
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on August 12, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 101 and 35 U.S.C. 112(b) rejections, the grounds for rejection are moot in view of Applicant’s amendment and the rejections have been withdrawn. 
REASONS FOR ALLOWANCE
The phosphine transition metal complexes represented by formula (1) and method for producing a phosphine transition metal complex of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the complexes (i.e., R1 and R2 are different groups from each other, R3 and R4 are different groups from each other, R6 and R7 are different groups from each other, and R8 and R9 are different groups from each other). The closest prior art is US 5,843,993 which discloses complexes which include a ligand comprising at least one hydroxyalkyl phosphine donor group bound to a gold atom to form a gold-ligand complex and a method for making them (e.g. see abstract and Figures). The prior art does not disclose a complex which fits within the scope of those of the instant claims nor does it disclose an obvious variant. Therefore, the complexes disclosed in the prior art have different properties than those of the instant claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626